                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

DAVID WILLIAM PALMER, II,

      Plaintiff,

v.                                          CASE NO. 3:18cv1387-MCR-CJK

WASHINGTON COUNTY,

     Defendant.
____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 28, 2018. ECF No. 21. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                             Page 2 of 2


      2.        Defendant’s Motion to Dismiss, ECF No. 3, is GRANTED to the

extent that Plaintiff’s complaint is DISMISSED for lack of subject-matter

jurisdiction.

      3.        Defendant’s Motion for Rule 11 Sanctions and Motion for Chapman

Auto Dismiss/Auto Shred Order, ECF No. 4, is DENIED.

      4.        Plaintiff’s Motion Requesting Sanctions under Rule 11, ECF No. 14, is

DENIED.

      5.        The clerk is directed to close the file.

      DONE AND ORDERED this 22nd day of January 2019.




                                             s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1387-MCR-CJK
